DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 1/10/2021 has been entered.  Claims 1-17 remain pending in the application, where Claims 8-17 remain withdrawn.  Applicant’s amendments to the (Specification, Drawings, and Claims) have nearly overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 11/24/2020.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 1/10/2021 has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
[0058] “polymeric encasement or sealed bag 9” as amended 1/10/2021 is not in the drawings
As best understood, reference 13 in Figs. 2-4, 7, 9, and 12 should be amended to read as reference 9
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Specification
The disclosure is objected to because of the following informalities: 
Examiner appreciates applicant’s remarks 1/10/2021 pages 13-14 greatly clarifying the variations between the reference numerals; for clarity of record, examiner suggests placing the clarifying remarks/definitions of references 10, 10A, 10B, 10C, 10D, 12, 13, 12A, 13A into an appropriate section of the specification.
As aforementioned in the previous rejection-- [0068] “lower pressure areas;” needs review whether it should read “lower pressure areas:” with a colon instead of a semicolon
Especially as [0062] first establishes “metatarsal putty 13”, it seems Figs. 2-4, 7, 9, and 12 were unintentionally left unamended; however, review is needed 
[0072] “Compression” should have the capitalization removed
[0072] has a gap space between the terms “ball area” and “3A”
[0083] there should be a corresponding comma after putty 12
[0084] should read “arch support structure 12A
[0090] “insole 10B” should read “10D” as 10B is directed to a different embodiment than seemingly intended for [0090]
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: 
 Claim 1 Lines 6-7 “second-arch-support structure” should read “second arch-support structure”, at least for consistency with “first arch-support structure”
Appropriate correction is required.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (USPN 5985383), herein Allen, in view of Moore III et al (USPN 5555584), herein Moore.
Regarding Claim 1, Allen teaches a custom, reusable shoe insole (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 27; Col. 12 Lines 40-41 “Fig. 27 is an exploded view of the foot bed with an arch gel bladder 170”; Col. 12 Line 45 “foot bed 110”; Allen teaches the foot bed with gel bladder which 
a malleable, arch-support material (Col. 12 Lines 40-41 “arch gel bladder 170”; Col. 12 Line 43 “environmentally-responsive gel bladder 170”, where the material is the environmentally-responsive gel).

Allen Fig. 27 embodiment does not explicitly teach an insole base;
the malleable arch-support material supported by the insole base.

However, Allen Fig. 38 embodiment teaches an insole base (see Fig. 38; Col. 14 Lines 23-24 “Fig. 3 is a left side view of a customizable gel…foot bed”; Col. 14 Lines 27-29 “foot bed includes a bottom layer 224 of a plastic or elastomer suitable for wear and includes several layers successively adjacent”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fig. 27 of Allen with the insole base of Allen Fig. 38 in order to provide wear protection (Col. 14 Lines 27-29), especially as Figs. 27 and 38 embodiments constitute the same adjacent layers (Fig. 27-- Col. 12 Lines 56-58 “adjacent to the polyurethane base 116…is a…textile layer 177, preferably of TACLINER®”; Col. 12 Lines 60-63“bottom surface of the textile layer 177 contacts the polyurethane baes 116.  The top surface of the textile layer 177 contacts a leather layer 171”; Fig. 38--Col. 14 Lines 29-32 “The first adjacent layer is a foam, preferably polyurethane layer 226.  The next layer is a…textile layer 227, such as TACLINER®…On top of that is another layer 228, typically of leather”). 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Allen meets the recitation where the malleable arch-support material is supported by the insole base.


wherein each of the arch-support structures is configured to correspond to arch geometry between a heel bone and at least one metatarsal head (as previously taught, the first arch-support structure is formed of the material at the arch; Col. 12 Lines 40-41 “arch gel bladder 170”; as such, Allen teaches the arch first-support structure which meets the structural limitations in the claims and performs the functions as recited such as being capable of corresponding to arch geometry, known in the art to be between a heel bone and at least one metatarsal head, of a first and second user).

Although Allen does not explicitly teach its environmentally-responsive gel material in bladder 170 performing the aforementioned, Allen does teach utilizing polydimethylsiloxane (PDMS) as a gel (Col. 23 Lines 32-33, 35-37 "flowable viscoelastic gel is a silicone gel...one silicone gel which may be used is...polydimethyl siloxane”), albeit in areas other than the arch (under 118, 120 in Fig. 27; Col. 12 Lines 45-47 “viscoelastic elastomer…located in the heel 118 and under the forefront 120 of the foot”).

Moore teaches the arch-support material configured to assume a first arch-support structure responsively to application of foot pressure of a first user on the arch-support material and to maintain 
wherein each of the arch-support structures is configured to correspond to arch geometry between a heel bone and at least one metatarsal head (as similarly aforementioned, the first arch-support structure is formed of the material at the arch; as such, Moore teaches the first and second arch-support structures which meets the structural limitations in the claims and performs the functions as recited such as being capable of corresponding to arch geometry, known in the art to be between a heel bone and at least one metatarsal head).

As such, Allen teaches all of the elements of the instant invention as discussed in detail above except providing the recitations of its arch material performing the aforementioned recitations.  Although Allen does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Allen by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen’s gel within arch bladder 170 with PDMS as taught by Moore as Moore teaches that it is a known material in an arch area to better assist in conforming to the user’s foot for better fit to the user’s body part (see abstract).
Regarding Claim 2, modified Allen teaches all the claimed limitations as discussed above in Claim 1.
Allen further teaches wherein the arch-support material is disclosed inside an airtight polymeric encasement (for encasement--where bladder 170 is the encasement, especially in light of Col. 13 Lines 1-2 “Figs. 28-30 depict…foot bed similar to Fig. 27”; Col. 13 Lines 10-11 “Fig. 31 is…depicted in Figs. 27-30”; Col. 13 Line 20, 24-25 “Fig. 31A…bladder preferably contains environmentally-responsive gel”; for polymeric--where polymeric is polyethylene, especially in light of Col. 3 Lines 20-22 "bladder generally comprises a flexible material which is capable of retaining the first gel composition and liquid therein"; Col. 8 Lines 25-43 "bladder…formed in a separate mold.  A first layer of plastic film is placed into the mold.  Preferably, the plastic film is...polyethylene laminated film...then, a flap top layer of plastic film is laid over the mold.  The top layer is preferably...laminated film such as...polyethylene...the top and bottom layer films are then bonded", where it is known in the art that polyethylene is polymeric; as for airtight--where the polyethylene is bonded to retain gel, and therefore is airtight, especially in light of 
Regarding Claim 3, modified Allen teaches all the claimed limitations as discussed above in Claim 2.
Allen further teaches wherein the arch-support material has a mass of about 15 to 25 grams (see Fig. 27; Col. 12 Lines 40-41 "Fig. 27 is an exploded view of the foot bed with an arch gel bladder 170"; Col. 26 Lines 29-35 "each bladder contain from about 2 to 15 grams…of environmentally-responsive gel, thereby leaving a portion of the bladder chamber empty.  However, the amount of gel may be greater depending on the size and shape of the bladder and the size of the shoe in which the bladder is to be used").
Regarding Claim 4, modified Allen teaches all the claimed limitations as discussed above in Claim 2.
Moore further teaches wherein the arch-support material includes malleable clay (see Table in Col. 5 Lines 32-50, where "preferred embodiments of the gel material" include silicone rubber and calcium carbonate, where Col. 7 Lines 25-26 "for the calcium carbonate other fillers can be substituted, including…calcined clay").
Regarding Claim 5, modified Allen teaches all the claimed limitations as discussed above in Claim 4.
Moore further teaches wherein the arch-support material includes polydimethylsiloxane (see rejection of Claim 1; see Table in Col. 5 Lines 32-50, where Col. 5 Line 32 "preferred embodiments of the gel material" include silicone rubber and calcium carbonate, where Col. 6 Lines 52-54 "heat-curable silicone rubbers...known in the art, principally dimethyl siloxane polymers").
Regarding Claim 6, modified Allen teaches all the claimed limitations as discussed above in Claim 2.
Allen further teaches wherein the polymeric encasement is constructed from a polymer selected from the group consisting of polyvinyl chloride, polypropylene, and polyethylene (see rejection of Claim 2; specifically, polyethylene-- Col. 8 Lines 25-43 "bladder…formed in a separate mold.  A first layer of plastic film is placed into the mold.  Preferably, the plastic film is...polyethylene laminated film...then, a flap top layer of plastic film is laid over the mold.  The top layer is preferably...laminated film such as...polyethylene...the top and bottom layer films are then bonded").
Regarding Claim 7, modified Allen teaches all the claimed limitations as discussed above in Claim 2.
Allen further teaches a padding layer covering the encasement (see Fig. 27; Col. 12 Line 45 "polyurethane base 116").
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Nevertheless, for clarification-- pertaining to applicant’s remarks on pages 15-16 that PDMS does not meet the limitations beginning in Claim 1, examiner respectfully disagrees.  Examiner first notes that Claim 1 is directed to a product of an insole comprising an insole base, and an arch-support material, where essentially the rest of the limitation is directed to intended use.  As the structure and/or materials taught by the prior art meet the structural limitations and are capable of the intended use, the claims are met by the prior art.  Furthermore, inasmuch as the applicant is utilizing PDMS to achieve the claim recitations (see [0039]), the limitations are met.  Furthermore, Allen’s gel is being modified by the PDMS material of Moore, and not the process.  Claim rejection does not involve the process such as 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Sztancsik (USPN 4431003) directed to customizable putty in an insole.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHARON M PRANGE/Primary Examiner, Art Unit 3732